       Case 2:07-cr-20168-JWL Document 1981 Filed 09/16/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                             Case No. 07-20168-20-JWL


Latysha D. Temple,

                     Defendant.

                                  MEMORANDUM & ORDER

       Latysha D. Temple has filed a motion for early termination of her supervision. The

government does not oppose the motion and the probation office fully supports Ms. Temple’s

request for early termination. The motion is granted.

       A district court has authority to “terminate a term of supervised release and discharge the

defendant released at any time after the expiration of one year of supervised release,” so long as

it considers the factors in § 3553(a) and the release is in the “interest of justice.” 18 U.S.C. §

3583(e)(1); United States v. Begay, 631 F.3d 1168, 1171–72 (10th Cir. 2011). Ms. Temple has

completed more than 4 years of her five-year term of supervision. She has been compliant with

all conditions and, as a result, presently meets with her probation officer approximately 4 times

per year. Based on the support of the probation office (the most familiar with Ms. Temple’s

circumstances and conduct since her release and in the best position to assess the need for

continuing supervision) and the government’s non-opposition to the motion, the court is

persuaded that termination of supervised release is warranted here.
        Case 2:07-cr-20168-JWL Document 1981 Filed 09/16/21 Page 2 of 2




       In short, the court concludes that termination of Ms. Temple’s supervision is warranted in

light of the factors in § 3553(a) and is in the interest of justice. Accordingly, the court grants the

motion, and defendant’s term of supervised release is hereby terminated.



       IT IS THEREFORE ORDERED BY THE COURT THAT Ms. Temple’s motion for

early termination of supervised release (doc. 1978) is granted and defendant’s term of

supervised release is hereby terminated.



       IT IS SO ORDERED.



       Dated this16th day of September, 2021, at Kansas City, Kansas.



                                                   s/ John W. Lungstrum
                                                   John W. Lungstrum
                                                   United States District Judge




                                                  2
